Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The amendments, filed August 12, 2022, have been entered. Claims 1, 2, 7, and 11 have been amended. Claims 12 and 13 have been added. Claims 1-13 are currently pending in the application. The amendments to the claims have overcome the previous rejections under 35 U.S.C. 112(b).
Applicant argues on page 5 of Applicant’s remarks that Figure 3 shows the claimed subject matter of the portion 308 being between two layers 306 and 310. While Examiner agrees that element 308 is shown to be between elements 306 and 310, the drawings, in either Figures 3 and 4 where element 308 is shown it is not clear from the drawings that element 308 is a separate layer which is independent from element 310. While each of the other layers 302, 304, and 306 of the border assembly are clearly shown to be independent and distinct layers from one another in Figure 3, 308 is not shown as clearly. It appears, in Figure 3, that layer 308 is either the inner side of outermost layer 310 or attached to an end of outermost layer 310. Because of this, element 308 is not clearly shown to have an inner side facing one of the plurality of border layers and an outer side facing another one of the plurality of border layers, and the drawings remain objected to, as discussed in further detail below.
Applicant argues on pages 5-7 that Schiller (U.S. Publication No. 2015/0096127), as cited in the previous Office Action, does not disclose, teach, or suggest all the elements of independent claim 1. However, upon further review, a new rejection has been entered under 35 U.S.C. 102(a)(1) as being anticipated by the embodiment of Figures 3-9 of Schiller, where the flange construction is defined by components 13 and 18 comprising material strips 13, 18, and 16 which are formed of fabric, as discussed in further detail in the rejection below (it is noted that the embodiment of figures 10-11 was previously cited as disclosing the claimed subject matter and with foam encasement 6 being previously cited for the flange construction).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the portion attachable to the flange construction comprising an inner side facing one of the plurality of border layers and an outer side facing another one of the plurality of border layers of claim 11 must be clearly shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schiller (U.S. Publication No. 2015/0096127).
Regarding claim 1, Schiller discloses a mattress system 1 (Figure 5) comprising: a mattress 8 having a base 3 (Figure 1, the base comprising the first foam layer 3 shown in Figure 1), a plurality of layers 2 and 3 (paragraph 0049) extending upwardly from the base 3 including an upper surface layer (comprising the upper foam layer 3 of the two foam layers 3 present, Figure 1 and paragraph 0049), and a sidewall 6 (Figure 2 and paragraph 0050); a flange construction 13 and 18 comprising material strips 13, 18, and 16 formed of fabric (paragraph 0052), each material strip 13, 16, and 18, affixed along a perimeter of and atop the upper surface layer (the upper surface layer comprising the upper foam layer 3 of the two foam layers 3 present, Figure 4 and paragraph 0051-0052, where material strips 16 and 18 are placed atop around the mattress core 8, and material strip 13 is pull up and around the mattress core 8); and a border assembly material 21 having a portion 21 attachable to the flange construction 13 and 18 (Figures 7 and 8 and paragraph 0053), the border assembly material 2 and 3 wrapping around the sidewall (Figure 7) and further secured thereto by the flange construction 13 and 18 (via adhesive 24, Figure 7 and paragraph 0053).
Regarding claim 2, Schiller discloses the subject matter as discussed above with regard to claim 1. Schiller further discloses wherein each of the plurality of material strips 13, 18, and 16 is affixed over edges of the upper surface layer (the upper surface layer comprising the upper foam layer 3 of the two foam layers 3 present, Figure 4 and paragraph 0051-0052, where material strips 16 and 18 are placed atop around the mattress core 8, and material strip 13 is pull up and around the mattress core 8).
Regarding claim 3, Schiller discloses the subject matter as discussed above with regard to claims 1 and 2. Schiller further discloses wherein the plurality of material strips 13, 16, and 18 includes a material strip 16 affixed longitudinally across a center of the upper surface layer (Figure 7 and paragraph 0052).
Regarding claim 4, Schiller discloses the subject matter as discussed above with regard to claim 1. Schiller further discloses wherein the portion 21 is attachable to the flange construction 13, 18, and 16 using a glue material 24 (paragraph 0054 and Figure 7, where the portion of material 21 is attached to flange 18 via water-based glue 24).
Regarding claim 6, Schiller discloses the subject matter as discussed above with regard to claim 1. Schiller further discloses wherein the portion 21 is attachable to the flange construction 13 and 18 using an adhesive material to affix the portion 21 to the flange construction 13 and 18 (paragraph 0054 and Figure 7, where the portion of material 21 is attached to flange 6 via water-based glue 24).
Regarding claim 8, Schiller discloses the subject matter as discussed above with regard to claim 1. Schiller further discloses wherein the plurality of layers 8 includes one or more foam layers 3 (paragraph 0049 and Figure 1 where two of the three layers of mattress 8 comprise foam).
Regarding claim 9, Schiller discloses the subject matter as discussed above with regard to claim 1. Schiller further discloses wherein the plurality of layers 8 includes one or more spring layers 2 (paragraph 0049 and Figure 1 where one of the three layers of mattress 8 comprise springs).
Regarding claim 12, Schiller discloses a mattress system 1 comprising: a mattress 8 having a base 3 (Figure 1, the base comprising the bottommost layer of foam 3 shown in Figure 1), a plurality of layers 2 and 3 (paragraph 0049) extending upwardly from the base 128 including an upper surface layer (comprising the upper foam layer 3 of the two foam layers 3 present, Figure 1 and paragraph 0049), and a sidewall 6 (Figure 2 and paragraph 0050); a flange construction 13 and 18  formed of a fabric material (paragraph 0052), the flange construction 13 and 18 being affixed atop the upper surface layer (the upper surface layer comprising the upper foam layer 3 of the two foam layers 3 present, Figure 4 and paragraph 0051-0052, where material strips 16 and 18 are placed atop around the mattress core 8, and material strip 13 is pull up and around the mattress core 8); and a border assembly material 21 having a portion 21 attachable to the flange construction 13 and 18 (Figures 7 and 8 and paragraph 0053), the border assembly material 2 and 3 wrapping around the sidewall (Figure 7) and further secured thereto by the flange construction 13 and 18 (via adhesive 24, Figure 7 and paragraph 0053).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schiller in view of Kluft et al. (U.S. Patent No. 8,800,082), hereinafter referred to as Kluft.
Regarding claim 5, Schiller discloses the subject matter as discussed above with regard to claims 1 and 4. Schiller does not disclose wherein the portion is sewn to the flange construction.
Kluft teaches wherein the portion 260 and 254 is sewn to the flange construction 256 (see stitches 262, Figure 4 and Col. 3, lines 29-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Schiller so the portion is sewn to the flange construction, as taught by Kluft, because the stitched and adhesive-based border construction of Kluft prevents the border from shifting over time under the weight and movement of the sleeper in the bed which minimizes sleeper roll off (Col. 3, lines 50-62).
Regarding claim 7, Schiller discloses the subject matter as discussed above with regard to claims 1 and 6. Schiller, as modified, does not disclose wherein the portion is further attachable to the flange construction by sewing the portion to the flange material.
Kluft teaches wherein the portion 260 and 254 is further attachable to the flange construction 256 by sewing the portion 260 and 254 to the flange material 256 (see stitches 262, Figure 4 and Col. 3, lines 29-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Schiller so the portion is further attachable to the flange construction by sewing the portion to the flange material, as taught by Kluft, because the stitched and adhesive-based border construction of Kluft prevents the border from shifting over time under the weight and movement of the sleeper in the bed which minimizes sleeper roll off (Col. 3, lines 50-62).
Regarding claim 10, Schiller discloses the subject matter as discussed above with regard to claim 1. Schiller does not disclose wherein the border assembly material comprises a plurality of border layers including the portion attachable to the flange construction.
Kluft teaches wherein the border assembly material 260 and 254 comprises a plurality of border layers 260 and 254 (see annotated Figure 4, below) including the portion attachable to the flange construction 256 (Figures 4 and 5 and Col. 3, lines 29-49).

    PNG
    media_image1.png
    531
    854
    media_image1.png
    Greyscale

It would have been obvious to It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Schiller so the border assembly material comprises a plurality of border layers including the portion attachable to the flange construction, as taught by Kluft, because the layered border construction of Kluft provides the outer appearance of plush and quilted border, which may be aesthetically desirable to some users (Figure 3), but has the additional benefit of the inner canvas layer 254 which anchors and retains the stitch lines of the quilt in place in order to prevent the border from shifting over time under the weight and movement of the sleeper in the bed which minimizes sleeper roll off (Col. 3, lines 50-62).
Regarding claim 11, Schiller, as modified, discloses the subject matter as discussed above with regard to claim 1. Schiller, as modified, further discloses wherein the portion attachable to the flange construction 256 comprises an inner side facing one of the plurality of border layers and an outer side facing another one of the plurality of border layer (see Kluft, Figure 3 and annotated Figure 4, above where the portion is defined by the padding of the quilted border construction, where stitches 262 go through every layer of border material 260 and 254, such that all layers of the border 260 and 254 are attachable to the flange 256). 
Regarding claim 13, Schiller discloses a mattress system 1 comprising: a mattress 8 having a base (Figure 1, the base comprising the bottommost layer of foam 3), a plurality of layers 2 and 3 (paragraph 0049) extending upwardly from the base 128 including an upper surface layer (comprising the upper foam layer 3 of the two foam layers 3 present, Figure 1 and paragraph 0049), and a sidewall 6 (Figure 2 and paragraph 0050); ); a flange construction 13 and 18 comprising material strips 13, 18, and 16 formed of fabric (paragraph 0052), each material strip 13, 16, and 18, affixed along a perimeter of and atop the upper surface layer (the upper surface layer comprising the upper foam layer 3 of the two foam layers 3 present, Figure 4 and paragraph 0051-0052, where material strips 16 and 18 are placed atop around the mattress core 8, and material strip 13 is pull up and around the mattress core 8); and a border assembly material 21 comprising a flap 21 formed of a fabric material (paragraph 0050), the flap 21 being attachable to the flange construction 13 and 18, the border assembly material 2 and 3 wrapping around the sidewall (Figure 7) and further secured thereto by the flange construction 13 and 18 (via adhesive 24, Figure 7 and paragraph 0053).
Schiller does not disclose a plurality of border assembly material layers, one of the border assembly material layers comprising a flap.
Kluft teaches a plurality of border assembly material layers 260 and 254 (see annotated Figure 4, above), one of the border assembly material layers comprising flap (the flap comprising the outermost layer of the quilted outer cover 260, as shown in the annotated Figure 4, above also see Figure 6 and Col. 3, lines 29-49).
It would have been obvious to It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Schiller with a plurality of border assembly material layers, one of the border assembly material layers comprising a flap, as taught by Kluft, because the layered border construction of Kluft provides the outer appearance of plush and quilted border, which may be aesthetically desirable to some users (Figure 3), but has the additional benefit of the inner canvas layer 254 which anchors and retains the stitch lines of the quilt in place in order to prevent the border from shifting over time under the weight and movement of the sleeper in the bed which minimizes sleeper roll off (Col. 3, lines 50-62).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
10/28/2022